        Case 3:17-cv-00053-BSM Document 126 Filed 07/01/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

LORRAINE CHADWELL                                                             PLAINTIFF
individually and as the personal
representative of the Estate of
Thomas J. Dazey

v.                            CASE NO. 3:17-CV-00053 BSM

LONE STAR RAILROAD
CONTRACTORS, INC., et al.                                                  DEFENDANTS

                                           ORDER

       The joint motion to dismiss [Doc. No. 123] is granted, and defendant Lone Star

Railroad Contractors, Inc., is dismissed with prejudice. The parties were directed to provide

a status update within 120 days, but they did not do so. After that time expired, they

submitted a status report indicating that Lorraine Chadwell and Phoenix Services, LLC,

would like to set a trial date. The stay is lifted. Because the most recent scheduling order

was vacated before the discovery and summary judgment deadlines closed, the discovery

deadline is August 3, 2020, and the summary judgment deadline is August 31, 2020. A new

scheduling order shall issue setting a trial date.

       IT IS SO ORDERED this 1st day of July, 2020.


                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
